Citation Nr: 0739438	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as the result of exposure to the herbicide Agent Orange.

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus and exposure to 
the herbicide Agent Orange.

3.  Entitlement to service connection for malignant x-
monomorphous adenoma with metastasis to the lung and brain as 
the result of exposure to toxic substances, including the 
herbicide Agent Orange.

4.  Entitlement to service connection for basal cell 
carcinoma located on the left chest as the result of exposure 
to toxic substances, including the herbicide Agent Orange.

5.  Entitlement to service connection for the residuals of 
exposure to asbestos.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June 2004 and 
November 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  It its decisions, the 
RO denied service connection for diabetes mellitus as the 
result of exposure to the herbicide agent orange; 
hypertension including as secondary to diabetes mellitus and 
exposure to the herbicide agent orange; malignant x-
monomorphous adenoma with metastasis to the lung and brain, 
and basal cell carcinoma located on the left chest, as the 
result of exposure to the herbicide Agent Orange and other 
toxins such as toluline; the results of exposure to asbestos; 
and PTSD.

The veteran testified before a Veterans Law Judge in May 
2007.  A transcript of the hearing has been made and is 
associated with the claims file

The veteran's motion to advance his case on the docket was 
approved in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In November 2007, the veteran was informed that the Veterans' 
Law Judge who heard his testimony in May 2007 was no longer 
with the Board.  He was given an opportunity to request an 
additional hearing with a Veterans' Law Judge who would 
participate in the decision of his case.

In December 2007, the appellant responded and requested a 
hearing before a Veterans Law Judge appearing at his local RO 
by video teleconference.  The appellant may request a hearing 
before the Board.  See 38 C.F.R. § 20.703 (2007).  He has not 
withdrawn his request for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans' Law Judge appearing at 
the local RO by video teleconference.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



